Citation Nr: 0329518	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

This matter arises from a September 2001 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which denied the benefit 
sought on appeal.  The appellant appealed that determination 
to the Board of Veterans' Appeals (BVA or Board).  The case 
has been referred to the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The appellant is not shown to have had active military, 
naval, or air service, or service as a member of the 
Philippines Commonwealth Army, including the recognized 
guerrilla forces, in the service of the United States Armed 
Forces.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.159, 3.203 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA) which became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
the laws administered by the VA.  The VCAA also requires the 
VA to assist a claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
September 2001 administrative decision, the statement of the 
case, and notice to the claimant dated in August 2000, 
November 2001, and February 2002 have notified the claimant 
of the evidence considered, the pertinent laws and 
regulations, and the reasons the claim was denied.  In 
addition, the appellant was advised via those documents of 
the provisions of the VCAA, and of the evidence necessary to 
substantiate his claimed status as a veteran for purposes of 
establishing eligibility for VA benefits, and of the division 
of responsibilities and obligations between the appellant and 
the VA in obtaining evidence.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In that regard, 
relevant evidence necessary to establish the appellant's 
claim that he is a "veteran" for purposes of basic 
eligibility for VA benefits consists essentially of 
verification of qualifying service from the service 
department.  The Board is satisfied that the requests to 
verify the appellant's service and the responses received 
meet any requirements for VA assistance in connection with 
this claim under the VCAA.  The Board concludes that any 
further assistance in seeking verification of qualifying 
service would be futile.  Therefore, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  The Board observes that in 
statements submitted in support of his claim, the appellant 
has indicated that he has stated his case completely and has 
requested adjudication.  Accordingly, the Board finds that 
the case is ready for appellate review.  

The appellant essentially contends that he had service during 
World War II that should qualify him for VA benefits.  The 
appellant also asserts that he was a prisoner of war (POW) 
during World War II.  More specifically, the appellant 
relates that he entered service in 1940, and that he was a 
POW between April 1942 and October 1942.  The appellant 
maintains that the evidence submitted should be sufficient to 
establish his entitlement to VA benefits.  Therefore, a 
favorable determination has been requested.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval, or air 
service.  See 38 U.S.C.A. §§ 101(2), 101(24), (West 2002); 
38 C.F.R. §§ 3.1, 3.6  (2003).  VA laws and regulations allow 
Philippine claimants who had recognized United States 
military service to claim certain VA benefits, but only if 
the alleged service is documented or verified by the Armed 
Forces of the United States.  See 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2003).  Further, 
service department determinations are binding on the VA for 
purposes of establishing service in the United States Armed 
Forces.  See Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In addition, although nonservice-connected pension benefits 
are generally available to qualifying veterans of a period of 
war, see 38 U.S.C.A. § 1521 (West 2002), Congress has not 
made such benefits available to individuals with service 
prior to July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines while 
such forces were in the service of the Armed Forces of the 
United States.  Such service is deemed not to have been 
active military, naval, or air service for VA benefit 
purposes except for benefits under the National Service Life 
Insurance Program, benefits under Chapter 10 of Title 37, and 
benefits under Chapters 11, 13, and 23 of Title 38.  See 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2003).  

The appellant has submitted documentary evidence in support 
of his claim.  Such evidence includes an Affidavit for 
Philippine Army Personnel dated in November 1945, what 
appears to be a POW camp release document dated in August 
1942 issued to "Juan Diaz" by an officer of the Imperial 
Japanese Government, a Philippine Army Clearance Slip dated 
in February 1946, a Philippine Army Certificate of Service 
dated in June 1973, a United States Government Request for 
Information form with a response dated in March 1954, and an 
additional Philippine Army Certificate of Service dated in 
November 2001.  In addition, of record is a VA Request for 
Information, VA Form 3101 from the United States Army Reserve 
Personnel Command (ARPERSCOM) dated in August 2001, and a 
response dated from ARPERSCOM also dated in August 2001.  

The March 1954 U.S. Government Request for Information form 
contained a response from the service department stating that 
"subject individual has no recognized guerilla service, nor 
was he a member of the Philippine Commonwealth Army in the 
service of the Armed Forces of the United States."  The 
response from ARPERSCOM dated in August 2001 confirmed the 
March 1954 service department determination.  

Based upon this evidence, the Board must find that the 
appellant does not have valid military service for purposes 
of establishing eligibility for VA benefits.  As the United 
States Court of Appeals for Veterans Claims (Court) noted in 
the case of Duro v. Derwinski, it is clear from the 
provisions of 38 C.F.R. § 3.203 (2003) that the VA has made 
service department verification a requirement for 
establishing that a VA claimant, or the individual upon whose 
service a claim is made has service in the United States 
Armed Forces, or in this case, the Philippine Commonwealth 
Army in the service of the United States Armed Forces, 
including the recognized guerrillas.  The Court concluded 
that, "Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. at 532.  Accordingly, in the 
absence of appropriately verified service of the appellant 
for VA purposes, basic eligibility for benefits has not been 
established, and the appeal must be denied.  If the appellant 
believes that the certification received by the VA is in 
error, his recourse is with the service department.  See 
Harvey v. Brown, 6 Vet. App. 416 (1994).  




ORDER

The appeal is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



